Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This Office Action is in response to applicant’s communication of 2/19/2021.  Currently amended claims 72-81, 84-99, 108-136, 139-188 are pending and in condition for allowance.  See below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus of a delivery device for modulating a condition in a human with “…a multi-dose delivery pump manually actuatable on each actuation to deliver a metered dose of at least one of oxytocin, a non-peptide agonist of oxytocin and a non-peptide antagonist of oxytocin through the nosepiece to an upper posterior region, posterior of the nasal valve, innervated by the trigeminal nerve, each dose containing no more than 24 IU. 
The system including these specifics have not been found in the prior art of record.
The closest prior art reference is Djupesland (US 2010/028/2246), however this reference fails to disclose this feature above and the “multi-dose delivery”, and further the configuration as specified in the applicants claims (see applicant's remarks of 2/19/2021 and pages 18 for distinctions).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP A GRAY/Primary Examiner, Art Unit 3783